DETAILED ACTION 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2020 has been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Patent Publication Number 2014/0177026 A1) in view of Trajkovska (US Patent Publication Number 2014/0327950 A1).
Tsai teaches, as claimed in claim 1, an electrochromic device comprising (See Figures 5 6) a first electrode layer (22); a first electrochromic layer (31) provided on the first electrode layer; an electrolyte layer (32) provided on the first electrochromic layer; a second electrochromic layer provided on the electrolyte layer; a second electrode layer (33) provided on the second electrochromic layer, a first auxiliary electrode layer (23) and a second auxiliary electrode layer (43) each provided on an opposed surface of the first electrochromic layer and the second electrochromic layer facing each other with the electrolyte layer interposed (See Figure 6), the first and second auxiliary electrode layers each comprise an electrode portion formed of a metal material and an insulation portion for insulating the electrode portion (¶ 0026 and 0033). Tsai fails to teach therebetween such that the electrolyte layer directly contacts the first auxiliary electrode layer and the second auxiliary electrode layer.  In a related art, Trajkovska (See Figure 13) teaches therebetween such that the electrolyte layer (1310) directly contacts the first auxiliary electrode layer (1308) and the second auxiliary electrode layer (1312).
It would have been obvious to one of the ordinary skill of the art before the effective date of the claimed invention to have modified the an electrochromic device, as taught by Tsai, with the electrodes, as taught by Trajkovska, for the purpose of providing enable the delivery of an electric potential (and control thereof) to the electrochromic stack (¶ 0090 lines 14-16). 
Tsai teaches, as claimed in claim 2, wherein the first and second auxiliary electrode layers  (23 and 43) are formed in a metal mesh or metal strip pattern (See Figure 6).
Tsai teaches, as claimed in claim 3, wherein the first and second auxiliary electrode layers each comprise an electrode portion formed of a metal material and an insulation portion surrounding said electrode portion so as to insulate said electrode portion (¶ 0022).
Tsai teaches, as claimed in claim 4, wherein said insulation portion is formed of a resin material (¶ 0029).
Tsai teaches, as claimed in claim 5, wherein said insulation portion is formed of a resin of acrylate or epoxy series (¶ 0029).
Tsai teaches, as claimed in claim 9, an electrochromic device comprising (See Figures 5 -7) a first electrode layer (22); a first electrochromic layer (31) provided on the first electrode layer; an electrolyte layer (32) provided on the first electrochromic layer; a second electrochromic layer provided on the electrolyte layer; and a second electrode layer (33) provided on the second electrochromic layer, wherein it comprises a first auxiliary electrode layer (23) and a second auxiliary electrode layer (24) each provided on each opposite surface of the first electrode layer and the second electrode layer opposed to each other with the electrolyte layer interposed therebetween, and the first and second auxiliary electrode layers each comprise an electrode portion formed of a metal material and an insulation portion for insulating the electrode portion (¶ 0020), Tsai fails to teach wherein an interface between the electrolyte layer and each of the first electrochromic layer and the second electrochromic layer are planar such that the first and second auxiliary electrode layers do not extend into the electrolyte layer.  In the  related art, Trajkovska (See Figure 13) teaches wherein an interface between the electrolyte layer (1310) and each of the first electrochromic layer (1314) and the second electrochromic layer  (1306) are planar such that the first and second auxiliary electrode layers (130do not extend into the electrolyte layer.
Tsai teaches, as claimed in claim 10, wherein the first and second auxiliary electrode layers  (23 and 24) are formed in a metal mesh or metal strip pattern (See figure 6).
Tsai teaches, as claimed in claim 11, wherein the first and second auxiliary electrode layers each comprise an electrode portion formed of a metal material and an insulation portion (24) surrounding said electrode portion so as to insulate said electrode portion (¶ 0022 and 0023).
Tsai teaches, as claimed in claim 12, wherein said insulation portion is formed of a resin material (¶ 0029).
Tsai teaches, as claimed in claim 13, wherein said insulation portion is formed of a resin of acrylate or epoxy series (¶ 0029).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Patent Publication Number 2014/0177026 A1) in view of Ikeguchi (US Patent Number 6,562,179 B1).
Tsai fails to teach, as claimed in claim 6, wherein said insulation portion further comprises an inorganic filler or an inorganic filling agent. In a related art, Ikeguchi teaches wherein said insulation portion further comprises an inorganic filler or an inorganic filling agent (Col 6, line 5).
	It would have been obvious to one of the ordinary skill of the art before the effective date of the claimed invention to have modified the an electrochromic device, as taught by Tsai, with the insulation portion, as taught by Ikeguchi, for the purpose of providing a obtained insulation sheet or the copper-foil-attached sheet may be used to prepare a printed wiring board (Col. 1, lines 13-15).
Tsai fails to teach, as claimed in claim 7, wherein said insulation portion has a width of 5 mm or less and a thickness of 2 mm or less. In a related art, Ikeguchi teaches wherein said insulation portion has a width of 5 mm or less and a thickness of 2 mm or less (Col 2, lines 23-26 and Column 6, lines 7-9).
	It would have been obvious to one of the ordinary skill of the art before the effective date of the claimed invention to have modified the an electrochromic device, as taught by Tsai, with the insulation portion, as taught by Ikeguchi, for the purpose of providing a obtained insulation sheet or the copper-foil-attached sheet may be used to prepare a printed wiring board (Col. 1, lines 13-15).
Tsai fails to teach, as claimed in claim 14, wherein said insulation portion further comprises an inorganic filler or an inorganic filling agent. In a related art, Ikeguchi teaches wherein said insulation portion further comprises an inorganic filler or an inorganic filling agent (Col 6, line 5).
	It would have been obvious to one of the ordinary skill of the art before the effective date of the claimed invention to have modified the an electrochromic device, as taught by Tsai, with the insulation portion, as taught by Ikeguchi, for the purpose of providing a obtained insulation sheet or the copper-foil-attached sheet may be used to prepare a printed wiring board (Col. 1, lines 13-15).
Tsai fails to teach, as claimed in claim 15, wherein said insulation portion has a width of 5 mm or less and a thickness of 2 mm or less. In a related art, Ikeguchi teaches wherein said insulation portion has a width of 5 mm or less and a thickness of 2 mm or less (Col 2, lines 23-26 and Column 6, lines 7-9).
	It would have been obvious to one of the ordinary skill of the art before the effective date of the claimed invention to have modified the an electrochromic device, as taught by Tsai, with the insulation portion, as taught by Ikeguchi, for the purpose of providing a obtained insulation sheet or the copper-foil-attached sheet may be used to prepare a printed wiring board (Col. 1, lines 13-15).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Patent Publication Number 2014/0177026 A1) in view of Schwartz (US Patent Publication Number 2016/0011441 A1).
Tsai fails to teach, as claimed in claim 8, wherein said electrode portion has a width of 3 mm or less and a thickness of 1 mm or less. In a related art, Schwartz teaches wherein said electrode portion has a width of 3 mm or less and a thickness of 1 mm or less (¶0079 lines 10-13 and  0111 “Item 14”).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified then electrochromic device, as taught by Tsai, with the electrode portion, as taught by Schwartz, for the purpose of supplying the necessary electric voltage for switching between public/share and privacy modes (¶ 0007).
Tsai fails to teach, as claimed in claim 16, wherein said electrode portion has a width of 3 mm or less and a thickness of 1 mm or less. In a related art, Schwartz teaches wherein said electrode portion has a width of 3 mm or less and a thickness of 1 mm or less (¶ 0081 and 0111).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the supplying the necessary electric voltage for switching between public/share and privacy modes (¶ 0007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        29 January 2021



/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872